972 So. 2d 1097 (2008)
Anthony SHOVE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2332.
District Court of Appeal of Florida, First District.
January 28, 2008.
Glenn M. Swiatek, Shalimar, for Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's summary denial of his motions seeking postconviction relief, filed pursuant to Florida Rules of Criminal Procedure 3.800(a) and 3.850. We affirm without discussion the denial of appellant's rule 3.850 motion. However, appellant's rule 3.800(a) motion alleged that his sentence was calculated using an incorrect scoresheet and that the sentence imposed could not have been imposed pursuant to the correct scoresheet, and the trial court failed to attach to its order portions of the record that conclusively refute that claim. See Brooks v. State, 969 So. 2d 238 (Fla.2007) (indicating that a sentence that was imposed using an improper scoresheet, and that could not have been imposed using the proper scoresheet, is illegal for purposes of rule 3.800(a)).
Accordingly, we reverse the trial court's order denying appellant's rule 3.800(a) motion. On remand, should the trial court again conclude that appellant's rule 3.800(a) motion lacks merit, it shall attach to its order such portions of the record as conclusively refute that claim; otherwise, *1098 it shall resentence appellant using the correct scoresheet. We affirm the summary denial of appellant's rule 3.850 motion.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, BENTON, and POLSTON, JJ., concur.